DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 08/22/2022 have been fully considered.
With respect to the claim objection(s), applicant’s argument that “cobalt chromium” automatically means a Co-Cr metal alloy is not found persuasive. “Cobalt chromium” needs be written in a different manner such that it is clear that it is an alloy instead of induvial elements. See https://en.wikipedia.org/wiki/Cobalt-chrome or https://www.americanelements.com/cobalt-chromium-alloy. Examiner suggests applicant to change “cobalt chromium” to --cobalt-chromium-- or  --cobalt chromium alloy--. 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's arguments that the amendment(s) to the claim(s) with functional language has/have overcome the claim rejection(s) of claims 6-7 are not found persuasive. The functional language states a deforming function and a supporting amount without setting forth well-defined boundaries of the invention. It is unclear from the claimed language and/or applicant’s specification (i.e. [0015] and original claim 6 of applicant’s published application) the required configuration (e.g. structure/composition/number of coils) in the spring runner that allows the runner to have the claimed functions/capabilities. The language does not provide a clear cut indication of the scope of the subject matter covered by the claim, and one of ordinary skill in the art would know from the language what configuration is encompassed by the claim. Applicant did not demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claimed functional language was satisfied. See § MPEP 2173.05(g). For these reasons, the 112b rejections are maintained. 
With respect to the claim rejection(s) under 35 U.S.C. § 102/103 of amended claim 1, Applicant’s arguments are moot because the new ground of rejection presented in this Office action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Newly submitted claims 27-29 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
the examined product as claimed can be made  by another and materially different process such as a stereolithography process or fused deposition modeling process that do not require powder material or fusing;
method claims are classified in separate classes B33Y10/00, B29C64/153;
the method claims require additional search queries in additional/separate classes;
similar method claims were previously withdrawn.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27-29 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim(s) 10 is/are objected to because of the following informalities: 
Claim 10, “cobalt chromium” should be changed to --cobalt chromium alloy-- or --cobalt-chromium--.
Claim 26, “a negative (850)” should be changed to --a negative--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-7 and 21-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the spring runner is configured to deform upon being heated and having a first state, before being deformed and providing a first amount of support to the object, and a second state, after being deformed and providing a second amount of support to the object” which is indefinite. The functional language states a deforming function and a supporting amount without setting forth well-defined boundaries of the invention. It is unclear from the claimed language and/or applicant’s specification (i.e. [0015] and original claim 6 of applicant’s published application) the required configuration (e.g. structure/composition/number or arrangement of coils) in the spring runner that allows the runner to have the claimed functions/capabilities. The language does not provide a clear cut indication of the scope of the subject matter covered by the claim, and one of ordinary skill in the art would know from the language what structure is encompassed by the claim. Applicant did not demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claimed functional language was satisfied. See § MPEP 2173.05(g). The limitation has been examined below as if all spring runners inherently have the same functions/capabilities. 
Claim 7 recites the limitation “the spring runner is configured to provide the same amount of support before in the first and second states” which is indefinite. The functional language states a supporting amount without setting forth well-defined boundaries of the invention. It is unclear from the claimed language and/or applicant’s specification (i.e. [0015] and original claim 7 of applicant’s published application) the required configuration (e.g. structure/composition/number or arrangement of coils) in the spring runner that allows the runner to have the claimed functions/capabilities. The language does not provide a clear cut indication of the scope of the subject matter covered by the claim, and one of ordinary skill in the art would know from the language what structure is encompassed by the claim. Applicant did not demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claimed functional language was satisfied. See § MPEP 2173.05(g). The limitation has been examined below as if all spring runners inherently have the same functions/capabilities. 
Claim 21 recite similar limitations/functions of the spring runner, and therefore, it has the same 112b issues as claims 6 and 7 above. 
Claim(s) 22-26 is/are rejected as being dependent from claim 21 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1-2, 5-7, 21-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel  (EP 2022622A1 – of record) in view of  KÜSTERS (EP 2910362A1 with English machine translation - attached) and LEYDEN (US 20010003004).
Regarding claim 1, Daniel discloses a system (support) for supporting an object (component) created by additive manufacturing (Abstract, P0001-0002, 0011-0013) comprising:
 the object (50: P0028, Fig. 3); and
a frame (frame 52) forming a shape at least partially surrounding the object (P0028-0029, Fig. 3) having:
at least one strut (outer strut/bar of the frame 52: P0028-0029, 0032, Fig. 3); and
a … runner (inner strut(s) 54a-f) having a first and second end, the first end integrally connected to the at least one strut by a strut contact point and the second end removably attached to the object … (P0021, 0028-0029, 0038, 0046, Fig. 3).

    PNG
    media_image1.png
    344
    525
    media_image1.png
    Greyscale

	While Daniel further discloses that the form of the runner (inner struts 54a-f) is modifiable (P0028, P0041), Daniel fails to disclose that the runner is a prong runner comprising a plurality of contact points. 
	In the same field of endeavor, supports for an object created by additive manufacturing, KÜSTERS discloses the technique of using a prong runner (15b/15c) having a first end and a second end as a supporting structure, the first end comprising a single contact point (17) and the second end removably attached to an object by a plurality of object contact points (18b: Fig. 1 and accompanying text) for the benefit(s) of enhancing mechanical stabilization, improving heat removal, and/or facilitating the removal of the support structures after the production of the component (abstract).	

    PNG
    media_image2.png
    419
    664
    media_image2.png
    Greyscale

	In the same field of endeavor, supports for an object created by additive manufacturing, LEYDEN discloses the technique of using a prong runner (branching support) having a first end and a second end as a supporting structure, the first end comprising a single contact point (truck) and the second end removably attached to an object (502) by a plurality of object contact points (P0213-0214, Fig. 28b), wherein the branching support might be a part of a larger support structure (P0224) for the benefit(s) of enhancing support (P0212, 0224). LEYDEN discloses that technique of branching supports is desirable and within one of ordinary skill in the art (P0214, 0218, 0223-0224). 

    PNG
    media_image3.png
    318
    490
    media_image3.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Daniel in view of KÜSTERS and/or LEYDEN by modifying the runner to a prong/branched runner such that its second end comprises branches/prongs that are removably attached to the object by a plurality of object contact points for the benefit(s) of enhancing support, improving heat removal, and/or facilitating the removal of the runner after the production of the object as suggested/predilected by KÜSTERS and/or LEYDEN. See MPEP §§ 2143 I C, 2143 I D, 2144.04 IV B, 2143 I G, and/or 2144 II.
Regarding claim 2, Daniel further discloses wherein the at least one strut has a form of any one, or any combination, of straight, curved, or angled struts (the outer strut/bar of the frame 52 is/are shown as having a straight and/or angled form: Fig. 3). Additionally, Daniel further discloses that the form of the frame is modifiable (P0028, 0032) and a person having ordinary skill in the art would have readily recognized that straight, curved, or angled struts is/are the logical options available from the limited number of options of struts. Note: Mannella al discloses straight/angled struts (See Fig. 2). 
Regarding claim 5, Daniel further discloses a spring runner (54a) having a first end integrally connected to the at least one strut by a strut contact point and a second end removably attached to the object by an object contact point, the spring runner has a form of any one, or any combination, of a curved, coiled, flat, clocked, or angled runner (P0021, P0033, Fig. 3).
	Regarding claim 6, Daniel further implicitly discloses/suggests a spring runner (54a) having a first end integrally connected to the at least one strut by a strut contact point and a second end removably attached to the object by an object contact point (P0021, P0033, Fig. 3), the spring runner is configured to deform upon being heated and having a first state, before being deformed and providing a first amount of support to the object, and a second state, after being deformed and providing a second amount of support to the object (54a-f are capable of having a first state and providing a first amount of support to the object before being heated and are capable of deforming to a second state via their inherent thermal coefficient of expansion and/or elasticity/flexibility upon being heated during manufacturing and/or thermal treatment following manufacturing and providing a second amount of support to the object after being heated: P0017-0021, 0033, 0041, 0044, 0048). Additionally, since the taught spring/omega runner is patentably indistinct from applicant’s claimed/disclosed spring runner in terms of structure and/or process of manufacture, the taught spring runner is intrinsically capable of having/performing the claimed functions/capabilities/results before and after being heated. See MPEP §§ 2112.01 I and 2114 I-II. 
Regarding claim 7, Daniel further implicitly discloses/suggests wherein the spring runner is configured to provide the same amount of support in the first and second states (54a is capable of providing the same amount of support to the object before and after being expanded and heated because they are not disclosed as being removed/melted/broken from component after being heated: P0017-0021, 0033). Additionally, since the taught spring/omega runner is patentably indistinct from applicant’s claimed/disclosed spring runner in terms of structure and/or process of manufacture, the taught spring runner is intrinsically capable of providing a same amount of support in the first/undeformed and second/deformed states. See MPEP §§ 2112.01 I and 2114 I-II.
Regarding independent claim 21, as applied to claim 7 above, the combination discloses/obviates the subject matter of this claim.
Regarding claim 22, as applied to claim 2 above, the combination discloses/obviates the subject matter of this claim.
Regarding claim 24, as applied to claim 5 above, the combination discloses/obviates the subject matter of this claim.
Claim(s) 3-4 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of KÜSTERS and LEYDEN as applied to claims 1 and 21 above, and further in view of Mannella (US 20120018926 – of record), Eggers (US 20100228369 – of record) and/or Barth (US 20190263070 – of record).
  Regarding claims 3-4, Daniel further discloses a spring runner (54a) having a first end integrally connected to the at least one strut by a strut contact point and a second end removably attached to the object by an object contact point (P0021, P0033, Fig. 3). While Daniel further discloses the form of the inner strut(s) 154a-f is modifiable (P0028), discloses a pillar/tubular form for at least one of the inner struts 154a-f (P0035, 0041; wherein pillar/tubular form implies/suggests cylindrical shape/form), and discloses to provide different dimensions along the length the inner strut(s) for benefit(s) of providing weak points and/or facilitating/simplifying their detachment/removal at the weak points (P0038 and Fig. 4), Daniel fails to explicitly disclose wherein the spring runner (54a) further comprises a first circumference and a second circumference in the embodiment of Fig. 3. 
In the same field of endeavor, supports for supporting an object created by additive manufacturing (abstract), Mannella discloses a system comprising an object (12) and a frame (14) including at least one strut (16) and a runner (18) substantially as claimed by applicant in claim 1 (P0016, 0028-0029, Figs. 1-2). Thus, Mannella can be applied in addition or in lieu of Daniel. Mannella further shows/suggests the technique of providing the runner (18) a first circumference (circumference/size of 18 adjacent to 16) and a second circumference (circumference/size of 18 adjacent 12), wherein the second circumference is different and smaller than the first circumference for the benefit(s) of  facilitating/enhancing separation/breaking of the runner (P0029, Fig. 2).

    PNG
    media_image4.png
    289
    415
    media_image4.png
    Greyscale

In the same field of endeavor, supports for supporting an object created by additive manufacturing, Eggs discloses the technique of providing a runner (connection structure 125 + 126) a first circumference (1214) and a second circumference (1210; wherein the connection structure can be cylinder instead of the shown bar shape, and therefore, it can have a circumference/diameter instead of width), wherein the second circumference is different and smaller than the first circumference for the benefit(s) of creating a weak point via the second circumference and facilitating/enhancing separation of the support and the object (P0086, Fig. 13).
In the same field of endeavor, supports for supporting an object created by additive manufacturing, Barth discloses the technique of providing a runner (42) a first circumference (46 having a first average diameter or cross-sectional area) and a second circumference (48 having a second average diameter), wherein the second circumference is different and smaller than the first circumference for the benefit(s) of creating a weak point via the second circumference and facilitating/enhancing separation of the support and the object (P0063-0068,  claim 6, Fig. 2-3)
Since Daniel teaches to modify the shape of runners to provide weak points and/or facilitating/simplifying their detachment/removal at the weak points (as above), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the system of Daniel in view of Mannella, Eggs and/or Barth by modifying the shape of the spring runner to a cylindrical shape having a first circumference and a second circumference along its length such that the second circumference is different and smaller than the first circumference for the benefit(s) for the benefit(s) of creating a weak point via the second circumference and facilitating/enhancing separation of the runner from the object via the second weaker/smaller circumference. See MPEP §§ 2143 I C, 2143 I G, 2144.04 IV B, and/or 2144 II.
Regarding claim 23, as applied to claim 4 above, the combination discloses/obviates the subject matter of this claim.

Claim(s) 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of KÜSTERS and LEYDEN as applied to claims 1 and 21 above, and further in view of Huang (US 20190351612 – of record) and/or Fontana (US 20180304360 – of record).
Regarding claims 8 and 25, Daniel further discloses to include a fixture (locating feature capable of being an alignment fixture) located on a portion of the frame and configured to be interacted with by an operator (the locating feature capable of interacting with an operator/machine to enable alignment and fixing of the frame to the machine during subsequent treatments: P0045).
If applicant disagrees with Examiner’s interpretation of Daniel’s locating feature, then, in the same field of endeavor, supports for supporting an object created by additive manufacturing (abstract), Huang discloses the technique of incorporating a fixture (handle/feature) on a portion of a support frame, the fixture (handle/feature) configured to be interacted/gripped with by an operator (robotic arm and/or operator) for the benefit(s) of facilitating/automatizing handling and/or conveyance (P0009-0010, 0031-0033, Fig. 7). 
In the same field of endeavor, supports for supporting an object created by additive manufacturing (abstract), Fontana discloses the technique of incorporating a fixture (2106) on a portion of a support frame (2104), the fixture (2106) configured to be engaged/gripped with by an operator (robotic end effector or operator) for the benefit(s) of facilitating/automatizing handling and/or conveyance (P0004, 0331-0333, Fig. 21). 
Since Daniel further discloses/suggests to fix the frame to a tool via a fixture (P0047), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the system of Daniel in view of Huang and/or Fontana by including/forming a fixture on a portion of the frame and configured to be interacted with by an operator for the benefit(s) of forming the fixture integrally with the frame and/or facilitating/automatizing handling and/or conveyance as suggested by Huang and Fontana. See MPEP §§ 2143 I C, 2143 I G, and/or 2144 II.
Claim(s) 9 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of KÜSTERS and LEYDEN as applied to claims 1 and 21 above, and further in view of Mannella (US 20120018926 – of record), Fontana (US 20180304360 – of record) and/or Doherty (US 20160221264 – of record).
Regarding claims 9 and 26, Daniel fails to disclose that the frame further comprises a negative having an opposite shape of the object.
In the same field of endeavor, supports for supporting an object created by additive manufacturing (abstract), Mannella discloses/suggests the technique of incorporating to a frame (114) a negative (shell 142) having an opposite shape of the object (P0030-0031,  Fig. 3) for the benefits of improving surface finish and/or reducing finishing steps (P0031, 0038). 
In the same field of endeavor, supports for supporting an object created by additive manufacturing (abstract), Fontana discloses/suggests the technique of incorporating a support frame (2104) being a negative (interface layer 2112) that has an opposite shape of an object (2102) (P0169, 0336, Fig. 21) for the benefits of providing/enhancing mechanical support (P0174). 
In the same field of endeavor, supports for supporting an object created by additive manufacturing (abstract), Doherty discloses/suggests the technique of incorporating to a support frame (143) a negative (wall 141) having an opposite shape of an object (120) (P0041-0042, Fig. 3) for the benefits of improving surface finish and/or reducing finishing steps (P0041).
Since Daniel discloses that the shape of frame is modifiable (P0028) and a person having ordinary skill in the art would have known/recognized that the shape of frame/support is adjusted based on the shape of the object, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the system of Daniel in view of Mannella, Fontana, and/or Doherty by incorporating to the frame a negative having an opposite shape of the object for the benefits of enhancing mechanical support, improving shaping and surface finish and/or reducing finishing steps. See MPEP §§ 2143 I C, 2143 I G, and/or 2144 II.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of KÜSTERS and LEYDEN as applied to claim 1, and further in view of Fontana (US 20180304360 – of record).
Regarding claim 10, Daniel is silent about the material used for the frame. 
In the same field of endeavor, supports for supporting an object created by additive manufacturing (abstract), Fontana discloses/suggests a support frame (support enclosure 2104: P0331-0333 and Fig. 21), wherein the frame/enclosure can be made of a material comprising any one or a combination of stainless steel, titanium, nickel, or aluminum (P0070, 0074, 0076, 0174, 0333). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Daniel in view of Fontana by using stainless steel, titanium, nickel, aluminum, or a combination thereof as the material for the frame for the benefit(s) of providing/enhancing properties such as stiffness, strength, stability, etc. desirable in support frames. See MPEP §§ 2143 I C, 2143 I G, and/or 2144 II. In addition, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure: 
	 Zafar (US 20180311733) discloses/suggests use of prong supports (P0155-0158, Fig. 27A-B), spring supports (P0148, Fig. 25), and/or tapered supports (P0010, Fig. 22) as suitable support structures;
Lyons (US 20170136544 – of record) discloses a system comprising an object (500) and a frame (501) including at least one strut (514) and a runner (608) substantially as claimed by applicant in claim 1 (P0078-0079, Fig. 6). Thus, Lyons can be applied in addition or in lieu of Daniel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Primary Examiner, Art Unit 1743